Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 9/27/2022 are entered. Claims 3, 6-7, and 16 are cancelled. Claims 8-13 and 17-20 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-5, and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 14 each include “the absorbent is contained and is provided as an ionic liquid which is immobilized in an adsorbent” and “a pump configured to pump at least the absorbent from the desorber to the absorber”. [0041] of the instant specification provides that the ionic liquid is the absorbent and may be immobilized in an adsorbent. However there is not disclosure for the ionic liquid/absorbent to be simultaneously immobilized and pumped from the desorber to the absorber. To restate, the claim requires the same fluid to be both incapable of movement and to be moved by pumping.
Claims depending from a rejected claim are rejected due to their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-5, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 each include “the absorbent is contained and is provided as an ionic liquid which is immobilized in an adsorbent” and “a pump configured to pump at least the absorbent from the desorber to the absorber”. [0041] of the instant specification provides that the ionic liquid is the absorbent and may be immobilized in an adsorbent. Because it is not understandable how a liquid can be at a same time immobile and pumpable the scope of the claim is indefinite. Additionally to the extent that applicant is using one of the above terms inconsistently with it’s accepted meaning, no explicit definition is provided.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable, as best understood, over Martin et al (US 9,709,302), in view of Choi (EP 3239625), or alternatively Choi in view of Martin, and in further view of Kinik et al (“Ionic Liquid/Metal–Organic Framework Composites: From Synthesis to Applications” ChemSusChem 2017, 10, 2842.)
Regarding claim 1, Martin discloses a cooling system, comprising:
a compressor (26 and 28);
an expansion valve (36);
a gas cooler (24) through which a refrigerant received from the compressor (26 and 28) passes toward the expansion valve (36) in a supercritical state (gas cooled refrigerant is in a supercritical state);
an evaporator (56 or 62) interposed between the expansion valve (36) and the compressor (26 and 28); and
a vapor sorption subcooling system (20) comprises a desorber (6:6 “generator”) disposed to remove heat from refrigerant flowing from the gas cooler toward the expansion valve (36) and a vapor absorption subcooling system,
wherein the vapor absorption subcooling system comprises:
an absorber (6:7 “absorber”); and
a pump (6:7 “pump”) configured to pump at least the absorbent from the desorber to the absorber (although not shown it is very well understood that the pump of a sorption cycle is used to pump sorbent from the desorber to the sorber).
Martin discloses a vapor absorption subcooling system, and notes that “any suitable type of absorption chiller” (6:2-3) may be used for this purpose. Martin lacks the vapor absorption subcooling system as claimed.
Choi discloses (refer to figure 5 unless otherwise noted) a vapor sorption system comprising:
Choi discloses a compressor (140), which is receptive of refrigerant (CO2 [0002], [0026]) from the desorber (130);
an absorber (110) for subcooling refrigerant absorption be an absorbent, the absorber comprising an enclosure in which the absorbent is contained and is provided as an ionic liquid ([0006]);
a gas cooler (180) through the refrigerant received from the compressor (140) passes toward the absorber (110) in a supercritical state; and
a pump (170) configured to pump at least the absorbent ([0039]) from the desorber to the absorber.
Resolving Martin in view of Choi
It would have been obvious to one of ordinary skill in the art to have replaced the absorption chiller of Martin with the absorption chiller of Choi for the following reasons. Choi provides the system benefits include pressure control , increased solubility, among others ([0021]). It has been held that a “simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for an absorption system with a thermal compressor (6:6 of Martin). It is known in the art to substitute an absorption system with a thermal compressor for one with a mechanical compressor (of Choi). The result of the substitution would have been predictable, as both perform cooling. MPEP 2143 B.
Resolving Choi in view of Martin
Further regarding subcooling. In the parlance of the instant application the “subcooling” of the “vapor absorption subcooling system” is subcooling within the cooling system to which the “vapor absorption subcooling system” is providing cooling. Therefor in claiming the subsystem the “subcooling” is merely the cooling that the system is capable of providing.
Martin as detailed above teaches that it is known to utilize an absorption system (20) to provide subcooling (at 32). It has been held that where there exists an art recognized suitability for an intended purpose that it is obvious to apply the known means to the known purpose. MPEP 2144.07. In this instance Choi provides for cooling with a vapor absorption system. Martin evidences that vapor absorption systems are known to provide subcooling. Merely applying the known system of Choi to the known purpose of subcooling is prima facie obvious yielding predictable results. Further the combination provides the benefits listed in [0021], (pressure control , increased solubility, etc.), of Choi to Martin and in an alternative view provides the additional cooling capability of a cascade arrangement provided by Martin to Choi.
Further regarding the absorbent being “immobilized in an adsorbent” (applied to both of Martin in view of Choi or Choi in view of Martin). Neither Martin nor Choi provide an adsorbent within the absorber for immobilizing the absorbent/ionic liquid. Kinik et al provides for the use of MOFs (which are adsorbents) for the use of adsorption (see abstract) with ionic liquids. Including immobilizing the ionic liquid (“confined in” 1st full paragraph of page 2845). The purpose of including the MOF adsorbent is due to its ability to be easily tuned (1st full paragraph of page 2845), leading to better adsorption/separation performance (page 2845 2nd full paragraph).
Therefor it would have been obvious to one of ordinary skill in the art to have provided Martin with the adsorbent (MOF) of Kinik within the absorber in order to increase the ability of the system to tune to particular conditions thereby enhancing performance.
Regarding claims 4-5 and 15 Martin and Choi both disclose the subcooling refrigerant is CO2. CO2 is a natural, low GWP, low ODP, and non-flammable refrigerant.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable, as best understood, over Martin/Choi, in view of Kinik et al, and in further view of Ohta et al (US 6,857,286).
Regarding claim 2, Martin as modified discloses the cooling system according to claim 1, but lacks an ejector. Ohta discloses an ejector (70) provided downstream of a gas cooler (20) and a subsequent heat exchanger (80). It would have been obvious to one of ordinary skill in the art to have provided Martin with an ejector as taught by Ohta in order to utilize the high pressure refrigerant to perform pumping and thereby increase system efficiency.

Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered. While the amendment clarifies that the absorbent and the ionic liquid are the same fluid, the simultaneously claimed pumped and immobilized condition is not addressed in the remarks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu (US 2014/0352351) benefits of Ionic liquid and CO2 combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763